          Case 4:20-cv-00721-JM Document 21 Filed 04/15/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LISA HARALSON                                                                      PLAINTIFF


v.                                  4:20-cv-721-JM-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                  DEFENDANT


                                           ORDER

       The Court has received Proposed Findings and Recommendations (ARD@) submitted by

United States Magistrate Judge Joe J. Volpe. After careful review of the RD and the timely

objections received thereto, as well as a de novo review of the record, the Court approves and

adopts the RD as this Court’s findings in all respects. Accordingly, the Commissioner=s decision

is affirmed, and this case is DISMISSED with prejudice.

       IT IS SO ORDERED this 15th day of April, 2021.


                                                ____________________________________
                                                JAMES M. MOODY, JR.
                                                UNITED STATES DISTRICT JUDGE
